The only point urged in appellant's motion for rehearing to which we think it necessary to advert is his contention that we were wrong in our holding that if the court below committed error in admitting in evidence that part of Marquez's confession which recited that the property stolen by him had been delivered to appellant, the error was harmless in as much as appellant himself testified that he received the property from Marquez.
Supporting our holding are many authorities, some being Wagner v. State, 53 Tex.Crim. Rep., 109 S.W. 169; McLaughlin v. State, 109 Tex.Crim. Rep.; 4 S.W.2d 54; Machado v. State, 112 Tex.Crim. Rep., 17 S.W.2d 1060; Reusch v. State, 45 S.W.2d 209; Schaefer v. State, *Page 284 53 S.W.2d 302; Maladin v. State, 58 S.W.2d 91. The opinions in the cases cited refer to many others for like holding.
The motion for rehearing is overruled.
Overruled.